


110 HRES 185 EH: Expressing the sense of the House of

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		110th CONGRESS
		2d Session
		H. RES. 185
		In the House of Representatives, U.
		  S.,
		
			April 1, 2008
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the creation of refugee populations in the Middle
		  East, North Africa, and the Persian Gulf region as a result of human rights
		  violations.
	
	
		Whereas armed conflicts in the Middle East have created
			 refugee populations numbering in the millions and comprised of peoples from
			 many ethnic, religious, and national backgrounds;
		Whereas Jews have lived mostly as a minority in the Middle
			 East, North Africa, and the Persian Gulf region for more than 2,500
			 years;
		Whereas the United States has long voiced its concern
			 about the mistreatment of minorities and the violation of human rights in the
			 Middle East and elsewhere;
		Whereas the United States continues to play a pivotal role
			 in seeking an end to the Arab-Israeli conflict in the Middle East and to
			 promoting a peace that will benefit all the peoples of the region;
		Whereas United States administrations historically have
			 called for a just solution to the Palestinian refugee problem;
		Whereas the Palestinian refugee issue has received
			 considerable attention from countries of the world while the issue of Jewish
			 refugees from the Arab and Muslim worlds has received very little
			 attention;
		Whereas a comprehensive peace in the region will require
			 the resolution of all outstanding issues through bilateral and multilateral
			 negotiations involving all concerned parties;
		Whereas approximately 850,000 Jews have been displaced
			 from Arab countries since the declaration of the State of Israel in
			 1948;
		Whereas the United States has demonstrated interest and
			 concern about the mistreatment, violation of rights, forced expulsion, and
			 expropriation of assets of minority populations in general, and in particular,
			 former Jewish refugees displaced from Arab countries as evidenced, inter alia,
			 by—
			(1)the Memorandum of Understanding signed by
			 President Jimmy Carter and Israeli Foreign Minister Moshe Dayan on October 4,
			 1977, which states that [a] solution of the problem of Arab refugees and
			 Jewish refugees will be discussed in accordance with rules which should be
			 agreed;
			(2)after negotiating
			 the Camp David Accords, the Framework for Peace in the Middle East, the
			 statement by President Jimmy Carter in a press conference on October 27, 1977,
			 that Palestinians have rights . . . obviously there are Jewish refugees
			 . . . they have the same rights as others do; and
			(3)in an interview
			 after Camp David II in July 2000, at which the issue of Jewish refugees
			 displaced from Arab lands was discussed, the statement by President Clinton
			 that There will have to be some sort of international fund set up for
			 the refugees. There is, I think, some interest, interestingly enough, on both
			 sides, in also having a fund which compensates the Israelis who were made
			 refugees by the war, which occurred after the birth of the State of Israel.
			 Israel is full of people, Jewish people, who lived in predominantly Arab
			 countries who came to Israel because they were made refugees in their own
			 land.;
			Whereas the international definition of a refugee clearly
			 applies to Jews who fled the persecution of Arab regimes, where a refugee is a
			 person who owing to a well-founded fear of being persecuted for reasons
			 of race, religion, nationality, membership of a particular social group, or
			 political opinion, is outside the country of his nationality, and is unable to
			 or, owing to such fear, is unwilling to avail himself of the protection of that
			 country (the 1951 Convention relating to the Status of
			 Refugees);
		Whereas on January 29, 1957, the United Nations High
			 Commissioner for Refugees (UNHCR), determined that Jews fleeing from Arab
			 countries were refugees that fell within the mandate of the UNHCR;
		Whereas United Nations Security Council Resolution 242 of
			 November 22, 1967, calls for a just settlement of the refugee
			 problem without distinction between Palestinian and Jewish refugees,
			 and this is evidenced by—
			(1)the Soviet Union’s United Nations
			 delegation attempt to restrict the just settlement mentioned in
			 Resolution 242 solely to Palestinian refugees (S/8236, discussed by the
			 Security Council at its 1382nd meeting of November 22, 1967, notably at
			 paragraph 117, in the words of Ambassador Kouznetsov of the Soviet Union), but
			 this attempt failed, signifying the international community’s intention of
			 having the resolution address the rights of all Middle East refugees;
			 and
			(2)a statement by Justice Arthur Goldberg, the
			 United States’ Chief Delegate to the United Nations at that time, who was
			 instrumental in drafting the unanimously adopted Resolution 242, where he has
			 pointed out that The resolution addresses the objective of
			 achieving a just settlement of the refugee problem. This
			 language presumably refers both to Arab and Jewish refugees, for about an equal
			 number of each abandoned their homes as a result of the several
			 wars.;
			Whereas in his opening remarks before the January 28,
			 1992, organizational meeting for multilateral negotiations on the Middle East
			 in Moscow, United States Secretary of State James Baker made no distinction
			 between Palestinian refugees and Jewish refugees in articulating the mission of
			 the Refugee Working Group, stating that [t]he refugee group will
			 consider practical ways of improving the lot of people throughout the region
			 who have been displaced from their homes;
		Whereas the Roadmap to a Permanent Two-State Solution to
			 the Israeli-Palestinian Conflict, which refers in Phase III to an
			 agreed, just, fair, and realistic solution to the refugee issue,
			 uses language that is equally applicable to all persons displaced as a result
			 of the conflict in the Middle East;
		Whereas Israel’s agreements with Egypt, Jordan, and the
			 Palestinians have affirmed that a comprehensive solution to the Arab-Israeli
			 conflict will require a just solution to the plight of all
			 refugees;
		Whereas the initiative to secure rights and redress for
			 Jews who were forced to flee Arab countries does not conflict with the right of
			 Palestinian refugees to claim redress;
		Whereas all countries should be aware of the plight of
			 Jews and other minority groups displaced from countries in the Middle East,
			 North Africa, and the Persian Gulf;
		Whereas an international campaign is proceeding in some 40
			 countries to record the history and legacy of Jewish refugees from Arab
			 countries;
		Whereas a just, comprehensive Arab-Israeli peace cannot be
			 reached without addressing the uprooting of centuries-old Jewish communities in
			 the Middle East, North Africa, and the Persian Gulf; and
		Whereas it would be inappropriate and unjust for the
			 United States to recognize rights for Palestinian refugees without recognizing
			 equal rights for Jewish refugees from Arab countries: Now, therefore, be
			 it
		
	
		That—
			(1)for any
			 comprehensive Middle East peace agreement to be credible and enduring, the
			 agreement must address and resolve all outstanding issues relating to the
			 legitimate rights of all refugees, including Jews, Christians, and other
			 populations, displaced from countries in the Middle East; and
			(2)the President
			 should instruct the United States Representative to the United Nations and all
			 United States representatives in bilateral and multilateral fora to—
				(A)use the voice, vote, and influence of the
			 United States to ensure that any resolutions relating to the issue of Middle
			 East refugees, and which include a reference to the required resolution of the
			 Palestinian refugee issue, must also include a similarly explicit reference to
			 the resolution of the issue of Jewish refugees from Arab countries; and
				(B)make clear that
			 the United States Government supports the position that, as an integral part of
			 any comprehensive Arab-Israeli peace, the issue of refugees from the Middle
			 East, North Africa, and the Persian Gulf must be resolved in a manner that
			 includes recognition of the legitimate rights of and losses incurred by all
			 refugees displaced from Arab countries, including Jews, Christians, and other
			 groups.
				
	
		
			Lorraine C. Miller,
			Clerk.
		
	
